UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2016 Commission File Number 333-4214715 CH REAL ESTATE II, INC. (Exact name of registrant as specified in its charter) Utah 90-1030909 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2851B1/2 Road Grand Junction CO (Address of principal executive offices) (Zip Code) (970) 924-6935 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, No Par Value (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes¨No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x As of June 30, 2014, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $-0-, because the registrant’s common stock is not listed for trading. As of March 29, 2017, the registrant had 100,000,000 shares of Common Stock, no par value, outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 (the “Amendment”) to the registrant’s Annual Report on Form 10-K for the year ended December 31, 2016, filed with the Securities and Exchange Commission on March 29, 2017 (the “Annual Report”), is to correct a typographical error in the Consolidated Balance Sheets, which occurred upon conversion of the Annual Report into the appropriate EDGAR-filing format. No other changes have been made to the Annual Report except as noted above. This Amendment to the Annual Report speaks as of the original filing date of the Annual Report, does not reflect events that may have occurred after the original filing date, and does not modify or update in any way disclosures made in the Annual Report except that the typographical error in the Consolidated Balance Sheets has been corrected and the title of the registrant’s financial statements have been updated. 2 TABLE OF CONTENTS Page Part I Item 1 Business 5 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Mine Safety Disclosures 7 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk 12 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 Part III Item 10 Directors, Executive Officers and Corporate Governance 15 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13 Certain Relationships and Related Transactions, and Director Independence 18 Item 14 Principal Accounting Fees and Services 19 Item 15 Exhibits, Financial Statement Schedules 20 Signatures 21 3 Table of Contents SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions. Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated. Actual events or results may differ materially from those discussed in the forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated. Actual events or results may differ materially from those discussed in the forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. 4 Table of Contents PART I ITEM 1. BUSINESS Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to: · “CH Real Estate,” “CH,” “CH Real Estate II, Inc.,” “we,” “us,” or “our,” “Successor” and the “Company” are references to the business of CH Real Estate II, Inc. and its wholly-owned subsidiaries. · “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refers to the Securities Exchange Act of 1934, as amended Overview CH Real Estate II, Inc. is a real estate development company primarily engaged in purchasing properties for the purpose of keeping them as rental properties, and/or remodeling them and selling them at a profit. We also make so-called “hard money loans,” as described herein. Curt Hansen founded the company. The Company was organized in Utah on June 29, 2010, as an LLC and incorporated on April 14, 2011 as a corporation. Real estate development is a multifaceted business encompassing activities that range from the renovation and re-lease of existing buildings to the purchase of raw land and the sale of improved parcels to others. Developers are the coordinators of the activities, converting ideas on paper into real property. Real estate development is different from construction. Developers buy land, finance real estate deals, build or have builders build projects, create, imagine, control and orchestrate the process of development from the beginning to end. Developers usually take the greatest risk in the creation or renovation of real estate and receive the greatest rewards. Typically, developers purchase a tract of land, determine the marketing of the property, develop the building program and design, obtain the necessary public approval and financing, build the structure, and lease, manage, and ultimately sell it. Developers work with many different counterparts along each step of this process, including architects, city planners, engineers, surveyors, inspectors, contractors, leasing agents and more. Although the Company intends to primarily engage in the purchase, improvement, and disposition of real property, it has also purchased and sold hard money loans that are secured by real property, and generally earn above-market interest. The Company typically earns interest of 15%-18% on these loans. Our financial status creates doubt about whether we will continue as a going concern. As we have an accumulated deficit as of December 31, 2016 of $198,528. We currently have limited assets with which to fund operations and pay for the expenses associated with complying with our reporting requirements under the federal securities laws, it is likely that we may not be able to comply with those reporting requirements, which would mean that limited information regarding the Company and our operations would not be available to investors and the public. Company Information CH Real Estate II, Inc. was incorporated in 2011 and will pursue purchasing and developing real estate properties in Utah and Colorado (and other states as available) at discounted prices, and lending money secured by real estate at higher than usual interest rates, i.e. “hard money” loans. In its history, and before the fiscal year which began on January 1, 2016, the Company had entered into five such hard money loan transactions, and was repaid in full each time at a profit. As of the date of the filing of this Annual Report on Form 10-K, the Company is a creditor with respect to one hard money loan: On December 17, 2015, the Company loaned $89,930 a borrower, secured by property in Waxhaw, North Carolina. This is a five-month loan, due on May17, 2016, and was made along with a trust whose trustee is the Company’s CEO. The total amount of the loan was $107,250, which includes the trust. On January 25, the borrower prepaid $6,745 in interest, based on an annual interest rate of 18%. As this note is currently in default, the Company reserved $44,965 or 50% of the principal balance of this note as of December 31, 2016. DoHardMoney.com has taken possession of this residential property as the result of the note default. 5 Table of Contents The Company’s cash and this hard money loan are the Company’s only assets as of the date of this Annual Report on Form 10-K; however, management continues to search for appropriate real estate opportunities within its limited budget. Business Strategies CH’s business strategy is to take advantage of what the Company believes are relatively low prices in the real estate market. CH attempts to purchase distressed properties renovate them, and then sell them at a profit. The Company has purchased and sold four properties in its history, and sold each of them at a profit. As of the date of the filing of this Annual Report on Form 10-K, the Company owns no real estate properties or assets other than the one hard money loan described above. Industry Summary The Utah and Colorado real estate markets have remained steady during the past twelve months; and the national real estate market is also stronger, in general. Management believes that an improving real estate market helps the Company when it owns properties for sale, because people are more likely to purchase as opposed to simply hunting for bargains. The reduction in the unemployment rate, in Utah, Colorado and nationally is also helpful to the Company’s business, assuming that the Company owned properties for sale. However, as noted above, the Company currently owns no real estate properties; therefore, it is likely that, in a rising market, the Company will have to pay more than it would pay if real estate prices were declining. Competitive Strengths within the Industry The Company relies on management’s personal expertise and experience in the real estate industry. The Company has many ties to the Utah and Colorado communities, and has cultivated relationships with individuals and companies in those states. An important strength of the Company lies in its and its founder’s relationships with vendors, agents, and customers. CH seeks properties from and markets to unrelated parties with whom the founder has done business in the past, and intends to in the future. Growth Strategy The Company’s main priorities and strategies for future growth include: (i) the use of new and competitive business strategies, and (ii) the use of new and competitive sales models. Through the use of new strategies and sales models, and subject to having enough capital, we hope to acquire properties in Salt Lake City and other parts of Utah, and in Colorado. The Company has abandoned its search to acquire real estate opportunities in California. The Company has been financed by its founder, and additional capital may currently be available from the founder, if needed. However, there is no agreement between the Company and its founder which requires the founder to financially support the Company. The Company has not raised capital from outside investors since 2011, and currently does not intend to seek additional equity and debt capital from outside investors. Instead, the Company intends to look for different leveraging opportunities to purchase more properties. 6 Table of Contents Primary Business Strategy Our primary business strategy is to find and purchase properties which it believes will appreciate in price, to make hard money secured loans, and to develop property it may purchase in Utah and Colorado. The Company has no agreements or understandings regarding any such purchases, and its ability to purchase any properties is very restricted because the Company has virtually no working capital. Management will make a determination based on its real estate investment experience, and its limited capital as to which option offers the best risk-reward potential. The decision may also be effected by time listed as compared to average days listed in each market. The longer a subject property is listed for sale without being sold, the more likely it will be that management will convert the property into a rental, either temporarily or permanently. Decisions as to what properties to purchase and/or loan against will also be substantially affected by the limited amount of its own capital, interest rates, and other factors which are common to the real estate industry. Sales Model The Company does not advertise. Our sales model is to continue to market to parties with whom the founder has done business in the past, as well as marketing properties through typical real estate listings with local real estate brokerages with whom we or our founder have worked with in the past. Where You Can Find Us Our corporate headquarters are located at 2851 B ½ Road, Grand Junction CO 81503, which is the office of Michael Hansen, treasurer and a director of the Company. We pay no rent to use this space. Our telephone number is (970) 424-6935. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company does not currently own or lease any real property. The Company’s corporate headquarters are located at 2851 B ½ Road Grand Junction CO 81503. The space is provided to us by Michael Hansen, who is a director and treasurer of the Company, and is the brother of Curt Hansen, our CEO and majority shareholder. The Company currently does not pay any rental fees for the use of this space, and if the Company did pay rent for this space it would not be a material amount. The Company feels this space is sufficient until the Company commences full operations. The Company’s main telephone number is (970) 424-6935. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 7 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. We hope to have a market maker file an application with the Financial Industry Regulatory Authority, FINRA for our common stock to be eligible for trading on OTC Markets. We are in the process of having Spartan Securities Group Ltd. do so, but there is no assurance that any such application will ever be approved or that a trading market will develop, or, if developed, that it will be sustained. As of the date of this Annual Report on Form 10-K, we have 32 shareholders of record and 100,000,000 common shares issued and outstanding. We have not reserved any securities for issuance under any equity compensation plan, as we currently have not adopted any equity compensation plan. We have never declared dividends or paid cash dividends on our common stock and our board of directors does not intend to distribute dividends in the near future. Penny Stock Rules
